Citation Nr: 1103296	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for type 2 diabetes 
mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis from August 31, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and December 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The claim for a higher initial rating for plantar fasciitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against a finding that a current bilateral hearing loss 
disability is related to a disease or injury in service to 
include acoustic trauma, and is against a finding that a 
bilateral hearing loss disability became manifest within one year 
of service separation.

2.  The preponderance of the competent and credible evidence is 
against a finding that the Veteran stepped foot in the Republic 
of Vietnam during the Vietnam Era or that current type 2 diabetes 
mellitus is related to service or  became manifest within one 
year of service separation.

3.  The preponderance of the competent and credible evidence is 
against a finding that current hypertension is related to 
service, became manifest within one year of service separation, 
or that it was caused or aggravated by a service connected 
disability.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service; and sensorineural hearing loss may 
not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Type 2 diabetes mellitus was not incurred in or aggravated by 
military service; and diabetes mellitus may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Hypertension was not incurred in or aggravated by active 
service, it may not be presumed to have been so incurred, and it 
was not caused or aggravated by a service connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

First, under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form.  

Next, the Board finds that the letter dated in May 2005, which 
was issued prior to the October 2005 and December 2005 rating 
decisions, and letters dated in February 2009, May 2009, and 
August 2009 provided the Veteran with notice that fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing disability ratings and effective dates 
as required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While the Veteran was not provided adequate VCAA notice prior to 
the adjudication of his claims, providing him such notice in the 
above letters, followed by a readjudication of the claims in the 
July 2009 supplemental statement of the case and August 2009 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, even if the above letters did not provided adequate 38 
U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letters as well as the rating decisions, 
the statements of the case, and the supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including all of his post-service treatment records from 
the Lexington and Dallas VA Medical Centers.  The record also 
shows that the RO attempted to verify through the National 
Personnel Records Center (NPRC) the Veteran's claims regarding 
flying into the Republic of Vietnam on two occasions and in 
August 2005 NPRC notified the RO that his service records were 
negative for any evidence that he ever served in the Republic of 
Vietnam.

As to VA's duty to following the guidelines found at M21-MR, Part 
IV, Subpart ii, Chapter 2, Section C (December 13, 2005) for 
appeals in which a veteran claims that he was exposed to 
herbicides while serving in Thailand, the Board notes that the RO 
obtained and associated with the claims files the claimant's 
service treatment records and service personnel records.  The 
record also shows that the RO contacted the U.S. Armed Services 
Center for Research of Unit Records (CURR) (know the U.S. Army 
and Joint Services Records Research Center (JSRRC)) to attempt 
verification of the Veteran's claims that he was exposed to Agent 
Orange while serving in Thailand.  Thereafter, in July 2009, CURR 
notified the RO that they could not verify the Veteran's claims 
regarding the spraying of herbicides around his base in U-Tapao 
Air Force Base in Thailand during his service at that facility 
and, in fact, observed the Department of Defense had suspended 
the use of Agent Orange in 1970 (i.e., one and a half years 
before the claimant entered onto active duty).  Thereafter, in 
July 2009, the RO issued a memorandum outlining its efforts to 
verify the Veteran's claims and made a finding that further 
efforts at verification would not be productive.  Therefore, the 
Board finds that VA has fully met its obligation to assist the 
Veteran in developing this claim. 

As to the claim of service connection for bilateral hearing loss, 
the record also shows that the Veteran was afforded a VA 
examination in November 2005 which is adequate to adjudicate the 
claim because, after a review of the record on appeal and 
examinations of the claimant, the examiner provided a medical 
opinion as to the origins of the claimant's bilateral hearing 
loss which opinion was based on citation to relevant evidence 
found in the claims files.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate); 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

As to the claims of service connection for type 2 diabetes 
mellitus and hypertension, while the Veteran was not provided a 
VA examination in connection with his claims the Board finds that 
a remand for a VA examination is not required when, as in this 
appeal, the service records are negative for the claimed 
disorders and the post-service record is negative for the claimed 
disorders for over a decade after the claimant's separation from 
active duty.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 
24 Vet. App. 36 (2010) (holding that VA was not required to 
provide a medical examination when there is no credible evidence 
of an event, injury, or disease in service); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 
Cir. 2003) (holding that if the evidence of record does not 
establish that the Veteran suffered an event, injury, or disease 
in service, no reasonable possibility exists that providing a 
medical examination or obtaining a medical opinion would 
substantiate the claim and therefore VA does not have an 
obligation to provide the claimant with such an examination or 
obtain an opinion because "a medical examination or opinion 
generally could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his bilateral hearing loss was caused 
by the same in-service noise exposure that caused his now 
service-connected tinnitus including aircraft on and off the 
flight line and noise exposure while serving as a truck driver.  
As to his type 2 diabetes mellitus and hypertension, the Veteran 
alleges they were caused by his military service including his 
exposure to herbicides, including Agent Orange, while serving in 
Thailand during the Vietnam War and when he flew into the 
Republic of Vietnam on two occasions during the Vietnam War.  As 
to his hypertension, it is also claimed that it was caused or 
aggravated by his type 2 diabetes mellitus.  It is also requested 
that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, 
to include hypertension, diabetes mellitus, and organic diseases 
of the nervous system (e.g., sensorineural hearing loss) will be 
presumed to have been incurred in service if it was manifested to 
a compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

With regard to herbicide exposure, VA laws and regulations 
provide that a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam war 
(i.e., January 9, 1962, to May 7, 1975), shall be presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a 
Veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he served in the Republic 
of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  
For these Vietnam war Veterans, diseases associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain 
herbicide agents includes Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes) but does not include 
hypertension.  38 C.F.R. § 3.309(e).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service connection for type 2 diabetes mellitus, the 
Veteran's claims that he was exposed to Agent Orange when it was 
sprayed around his base camp in Thailand to keep down jungle 
growth and he is therefore entitled to the presumptions found at 
38 C.F.R. § 3.309(e).  Unfortunately, following evidentiary 
development, herbicide spraying was not established during the 
time period the Veteran served in Thailand.  Specifically, in 
July 2009 CURR notified the RO that they could not verify the 
Veteran's claims regarding the spraying of herbicides around his 
base in U-Tapao Air Force Base in Thailand during his service at 
that facility and, in fact, the Department of Defense suspended 
the use of Agent Orange in 1970 - one and a half years before the 
claimant entered onto active duty.  Therefore, his claim of 
service connection for type 2 diabetes mellitus based on 
herbicide exposure in Thailand must be denied.  

As to service connection for type 2 diabetes mellitus under the 
presumptions found at 38 C.F.R. § 3.309(e) based on stepping foot 
in the Republic of Vietnam, the Board notes that the Veteran 
claimed that he flew into the Republic of Vietnam from Thailand 
on two occasions - in August 1973 and in March 1974.  However, in 
August 2005 the NPRC notified the RO that the Veteran's service 
records were negative for any evidence that he ever served in the 
Republic of Vietnam.  Moreover, the Board finds more competent 
and credible the information provided by NPRC than the Veteran's 
claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Therefore, the Board finds that preponderance of 
the competent and credible evidence of record does not show that 
the Veteran ever stepped foot in the Republic of Vietnam during 
the Vietnam era despite his claims to the contrary.  Accordingly, 
his claim for service connection for type 2 diabetes mellitus 
based on 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 must be 
denied.  

As to the claim that the Veteran's hypertension is related to 
herbicide exposure in Thailand or Vietnam, hypertension is not 
among the diseases recognized as being related to herbicide 
exposure.  75 Fed. Reg. 81332 (Dec. 27, 2010).

As to service connection for bilateral hearing loss, type 2 
diabetes mellitus, and hypertension under 38 C.F.R. § 3.303(a) 
due to direct service incurrence, the Veteran's service personnel 
records list his occupational specialty as a truck driver and 
show he served in the Air Force.  Additionally, service treatment 
records document that he was treated at the hospital at U-Tapao 
Air Force Base in Thailand in August 1973.  Service treatment 
records also show increased audiological thresholds at a May 1973 
audiological examination and at the February 1975 separation 
examination.  The Board finds that the Veteran is both competent 
and credible to report on the fact that he was exposed to loud 
noise while moving aircraft on and off the flight line while 
serving in the Air Force as a truck driver.  Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Furthermore, 
the Board finds that the Veteran is both competent and credible 
to report on the fact that he saw spraying while serving in 
Thailand. He is not competent to report that such spraying 
involved herbicides as he does not have the requisite expertise 
to identify chemicals. 

As to herbicide exposure while serving in Thailand, in July 2009 
CURR notified the RO that they could not verify the Veteran's 
claims regarding the spraying of herbicides around his base in U-
Tapao Air Force Base in Thailand during his service at that 
facility and, in fact, the Department of Defense suspended the 
use of Agent Orange in 1970 - one and a half years before the 
claimant entered onto active duty.  The Board finds the CURR 
report, which is negative for evidence of the spraying of 
herbicides more credible than the Veteran's claims that he saw 
such spraying. 

Moreover, service treatment records, including the May 1973 
audiological examination and the February 1975 separation 
examination, were negative for the Veteran being diagnosed with 
hearing loss in either ear as defined by VA.  Likewise, while the 
February 1975 separation examination noted a problem with other 
physical problems such as blurred vision, service treatment 
records were otherwise negative for complaints, diagnoses, or 
treatment for type 2 diabetes mellitus and/or hypertension or 
symptoms of these disabilities while on active duty.  
Furthermore, the Board finds the service treatment records, which 
are negative for complaints, diagnoses, or treatment for these 
disabilities or symptoms of any of these disabilities more 
credible than the Veteran's claims that he had problems with 
hearing loss,  diabetes mellitus, and/or hypertension while on 
active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to disprove 
the existence of an alleged fact).  

Accordingly, entitlement to service connection for bilateral 
hearing loss, type 2 diabetes mellitus, and hypertension based on 
in-service incurrence must be denied despite the fact that the 
Veteran was exposed to loud noise and saw what he thought was 
herbicide spraying while on active duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As to service connection for bilateral hearing loss, diabetes 
mellitus, and hypertension under the presumptions found at 
38 C.F.R. §§ 3.307, 3.309(a), the Board notes that there is no 
evidence in the record of the Veteran having compensable 
sensorineural hearing loss, diabetes mellitus, and/or 
hypertension within one year of separation from service in 1975.  
Accordingly, entitlement to service connection for bilateral 
hearing loss, diabetes mellitus, and hypertension based on a 
presumptive basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

As to service connection for bilateral hearing loss, type 2 
diabetes mellitus, and hypertension under 38 C.F.R. § 3.303(b) 
due to post-service continuity of symptomatology, the Board finds 
that the length of time between the Veteran's separation from 
active duty in 1975 and first complaints and/or diagnosis of 
hearing loss in 2004, type 2 diabetes mellitus in 1999, and 
hypertension in 1988 to be compelling evidence against finding 
continuity.  Put another way, the at least decade plus gap 
between the Veteran's discharge from active duty and the first 
evidence of the claimed disorders weighs heavily against his 
claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition); Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems hearing conversational speech and with dizziness 
since service.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  The Board also acknowledges that the 
Veteran's wife and representative are competent to give evidence 
about what they see.  However, upon review of the claims folder, 
the Board finds that the Veteran's, his wife's, and his 
representative's assertions that the claimant has had his current 
bilateral hearing loss, type 2 diabetes mellitus, and 
hypertension since service are not credible.  In this regard, the 
Veteran, his wife, and his representative's claims are contrary 
to what is found in the in-service and post-service medical 
records including the February 1975 separation examination.  In 
these circumstances, the Board gives more credence and weight to 
the medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for any of the claimed disorders for over 
a decade following his separation from active duty, than the 
Veteran's, his wife's, and his representative's claims.  
Therefore, entitlement to service connection for bilateral 
hearing loss, type 2 diabetes mellitus, and hypertension based on 
post-service continuity of symptomatology must be denied.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection for bilateral hearing loss, type 2 
diabetes mellitus, and hypertension under 38 C.F.R. § 3.303(d) 
based on the initial documentation of the disabilities after 
service, the Board notes that the record is negative for a 
competent and credible medical opinion finding a causal 
association or link between the Veteran's bilateral hearing loss, 
type 2 diabetes mellitus, and/or hypertension and an established 
injury, disease, or event of service origin.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  In 
fact, as to the bilateral hearing loss, the November 2005 VA 
examiner, after a review of the record on appeal and an 
examination of the claimant, specifically opined that hearing 
loss was  not related to service because the February 1975 
separation examination was normal.  This opinion is not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).

As to the Veteran's, his wife's, and his representative's 
assertions that the claimant's bilateral hearing loss, type 2 
diabetes mellitus, and hypertension were caused by his military 
service, including his in-service noise exposure, the Board finds 
that these conditions may not be diagnosed by their unique and 
readily identifiable features because special equipment and 
testing is required to diagnose them and therefore the presence 
of the disorders is a determination "medical in nature" and not 
capable of lay observation.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, since laypersons are 
not capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that bilateral hearing loss, 
type 2 diabetes mellitus, and hypertension were caused by service 
are not credible.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  The Board also finds more credible 
the opinion by the medical expert at the November 2005 VA 
examination that his bilateral hearing loss was not caused by his 
military service than these lay claims.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service 
connection for bilateral hearing loss, type 2 diabetes mellitus, 
and hypertension are not warranted based on the initial 
documentation of the disabilities after service because the 
weight of the competent and credible evidence is against finding 
a causal association or link between the post-service disorders 
and an established injury, disease, or event of service origin.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to service connection for hypertension on a secondary basis 
under 38 C.F.R. § 3.310, the Board notes that the Veteran has 
only claimed that this disability was caused or aggravated by his 
type 2 diabetes mellitus.  However, as explained above, the 
Veteran is not entitled to service connection for type 2 diabetes 
mellitus.  Therefore, his claim of service connection for 
hypertension secondary to type 2 diabetes mellitus must be denied 
as a matter of law.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; 
Allen, supra; Sabonis, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hearing loss, type 2 diabetes mellitus, and 
hypertension on a presumptive, direct, and/or secondary basis.  
See 38 U.S.C.A. §§ 1116, 1131; 38 C.F.R. § 3.303, 3.310.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for type 2 diabetes mellitus is denied.

Service connection for hypertension is denied.


REMAND

As to the claim for a higher initial rating for plantar 
fasciitis, the Board notes that while the Veteran was afforded a 
VA examination in September 2008 in connection with his claim of 
"service connection" for plantar fasciitis, he has not been 
provided a VA examination in connection with his claim for a 
"higher evaluation" for plantar fasciitis.  Moreover, a review 
of the record on appeal reveals that VA has received voluminous 
VA treatment records since his September 2008 VA examination 
which periodically shows his complaints, diagnoses, or treatment 
for plantar fasciitis which records were not available to the 
September 2008 VA examiner.  

Therefore, the Board finds that a remand is required to provide 
the Veteran with a new VA examination in connection with his 
appeal which takes into account his treatment for the problems 
caused by his disability.  See 38 U.S.C.A. § 5103A(d) (the VCAA 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is necessary 
to make a decision on the claim) (West 2010); McLendon v. 
Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior examinations 
and treatment). 

Given the Veteran's claims regarding receiving ongoing treatment 
for his plantar fasciitis from the Lexington VA Medical Center, 
while the appeal is in remand status his contemporary treatment 
records from this facility should be obtained and associated with 
the record.  See 38 U.S.C.A. § 5103A(b) (West 2010); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators 
are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The Veteran's contemporaneous VA 
treatment records, regarding foot problems, 
that have not as yet been associated with 
the claims files should be obtained and 
associated with the record on appeal.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claims files and the 
Veteran and his representative should be 
provided with a copy of that memorandum.

2.  After undertaking the above 
development, the Veteran should be afforded 
a VA examination by a podiatrist to 
ascertain the current severity of his 
bilateral plantar fasciitis.  The claims 
folders are to be provided to the examiner 
for review in conjunction with the 
examination and the examination report 
should reflect that the examiner reviewed 
the claims folders.  All indicated tests 
and studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the AMIE 
worksheet for rating plantar fasciitis, the 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his disability.  In addition to 
any other information provided pursuant to 
the AMIE worksheet, the examiners should 
provide answers to the following questions:

Is the Veteran's bilateral plantar 
fasciitis manifested by weight-bearing 
line over or medial to great toe, 
inward bowing of the tendo achillis, 
and/or pain on manipulation and use of 
the feet?

Is the Veteran's bilateral plantar 
fasciitis manifested by objective 
evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities? 

Is the Veteran's bilaterally plantar 
fasciitis manifested by marked 
pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm 
of the tendo achillis on manipulation, 
not improved by orthopedic shoes and 
appliances? 

Given the adverse symptomatology 
objectively confirmed on examination, 
is the Veteran's bilaterally plantar 
fasciitis best characterized as 
"moderate," "serve," or 
"pronounced?"

3.  After undertaking the above 
development, the Veteran and his 
representative should be provide with 
updated VCAA notice in accordance with the 
Court's holding in Dingess, supra; 
38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. 
§ 3.159.

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether "staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
If any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


